Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Consti*672tution of the United States, viz.: Whether the rights of appellant under the Fourth, Sixth and Fourteenth Amendments were denied. The Court of Appeals considered these contentions and held that there was no denial of appellant’s constitutional rights. [See 28 N Y 2d 493.]